Citation Nr: 0406542	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  01-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis. 

2.  Entitlement to service connection for chronic arthritis, 
claimed as rheumatism. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for loss of vision. 

5.  Entitlement to service connection for a condition 
manifested by loss of memory, loss of sleep, and loss of 
appetite. 


WITNESSES AT HEARING ON APPEAL
Appellant and I. C. 

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran had recognized guerrilla service from December 
1944 to April 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In September 2003, the veteran 
testified at a hearing before the undersigned Board Member, 
who is making the final determination of the claim.  A 
transcript of the hearing is part of the record before the 
Board. 


FINDINGS OF FACT

1.  There is no competent medical evidence of active 
pulmonary tuberculosis in service or evidence of active 
pulmonary tuberculosis on a comparative study of X-rays 
within three years after the veteran's separation from 
service or is active pulmonary tuberculosis currently 
confirmed. 

2.  Chronic arthritis, claimed as rheumatism, is not shown to 
have had onset in service nor was chronic arthritis 
manifested to a compensable degree within one year after the 
veteran's separation from service, and any current arthritis 
is unrelated to service. 

3.  There is no medical evidence of current hearing loss. 

4.  There is no medical evidence of current loss of vision. 

5.  There is no medical evidence of a current condition 
manifested by loss of memory, loss of sleep, and loss of 
appetite.  




CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred or aggravated by 
service and pulmonary tuberculosis may not be presumed to 
have been incurred during service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.371(a), 
3.374(c) (2003). 

2.  Chronic arthritis, including rheumatism, was not incurred 
or aggravated by service and chronic arthritis may not be 
presumed to have been incurred during service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2003). 

3.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  Loss of vision was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2003).

5.  A condition manifested by loss of memory, loss of sleep, 
and loss of appetite was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, after the veteran filed his claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veteran Claims' 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In the present case, the veteran submitted his claim in June 
2000.  In a December 2000 letter, addressing the VCAA, the RO 
provided the veteran preadjudicatory notice under 38 U.S.C.A. 
§ 5103.  To support his claim, the RO notified the veteran 
that he should submit medical evidence that the claimed 
disability had onset in service, that he currently suffers 
from the same condition, and that the current condition is 
related to the condition that had onset in service.  The RO 
specifically asked the veteran to submit original 
certificates, pertaining to medical treatment in 1947.  The 
RO also informed the veteran that VA would obtain VA and non-
VA medical records he identified and that he should submit 
the evidence as soon as possible, preferably within 60 days.  
As noted above, the RO then adjudicated the claim in an April 
2001 rating decision.  For these reasons, the Board finds 
that the RO's preadjudicatory notice substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) (preadjudicatoryVCAA notice).  

As for the content of the notice, that is, the 60 days for 
submitting evidence, the Veterans Benefits Act of 2003, P.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified in part at 38 U.S.C.A. § 5103) authorizes the 
Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  

Also because the VCAA letter was issued prior to the 
effective date of the 38 C.F.R. § 3.159, the VCAA notice did 
not contain the provision that a claimant is to provide any 
evidence in his possession that pertains to the claim.  
Nevertheless, the Board finds that the veteran has been fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  Moreover, the veteran has had the opportunity to 
identify or submit additional evidence after the issuance of 
the statement of the case and to address the issues at a 
hearing.  Any defect with respect to the content of the VCAA 
notice requirement is harmless error.  Accordingly, appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (The Board must 
determine whether a claimant will be prejudiced when it 
considers a question not addressed by the RO); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) (the 
content of the notice requirement, pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain service records 
and the veteran has submitted private medical records.  As 
the veteran has not identified any additional evidence 
pertinent to the onset of the claimed disabilities during 
service, not already of record, and as there are no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 



Factual Background

The designated Federal custodian of service records reported 
that there is no record of physical examination or clinical 
records for the veteran during service. 

A copy of a 1947 Affidavit for Philippine Army Personnel, 
signed by the veteran, discloses no wounds or illnesses 
during his period of recognized guerilla service. 

A copy of an undated certificate of treatment, received in 
June 2000, discloses that, according to hospital records, the 
veteran was treated and examined in March 1947, when PTB 
(pulmonary tuberculosis) and chronic arthritis were 
diagnosed.  

A chest X-ray report, dated in January 2000, by a private 
physician discloses the impression of PTB with "minimal 
activity undetermined". 

In September 2003, the veteran testified that he was only 
treated once in 1947 for tuberculosis and arthritis, that he 
could not hear with his left ear or see with his left eye, 
but he could hear with his right ear and see with his right 
eye.  He also testified that he did not sleep well and he did 
not have an appetite. 

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Basically, service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  This may be accomplished 
by affirmatively showing inception during service or through 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
In this case, service incurrence of pulmonary tuberculosis 
may be presumed if it is manifested to a compensable degree 
within three years of the veteran's discharge from service 
and service connection may be presumed for arthritis if it is 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  

Therefore in order to prevail on an issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 
Vet.App. 247, 253 (1999). 

Analysis 

Pulmonary Tuberculosis 

Where as here, there is no evidence that pulmonary 
tuberculosis had onset during service, but there is evidence 
favorable to the claim, pertaining to the manifestation of 
pulmonary tuberculosis within the presumptive period, namely, 
the undated certificate, showing treatment for pulmonary 
tuberculosis in 1947 within three years of the veteran's 
discharge from service, 38 C.F.R. § 3.371(a) applies.  
Section 3.371(a) provides that evidence of activity on a 
comparative study of X-ray films showing pulmonary 
tuberculosis within the three-year presumptive period will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods. 

In this case, the undated treatment certificate does not 
contain evidence that the diagnosis of pulmonary tuberculosis 
was based on a comparative study of X-ray films, 
demonstrating active pulmonary tuberculosis.  Moreover, 
assuming for the sake of analysis, that the diagnosis was 
based on X-ray films, showing active pulmonary tuberculosis, 
which is not shown, the subsequent impression of pulmonary 
tuberculosis in 2000 by a private physician, who indicated 
that the activity level was undetermined, does not confirm by 
approved methods active pulmonary tuberculosis, or findings 
of active tuberculosis based on acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374(c) (acceptable 
clinical, X-ray or laboratory studies, equate to the approved 
methods for the diagnosis of pulmonary tuberculosis). 

In terms of the elements needed to establish service 
connection, the medical evidence of record does not contain a 
diagnosis of current, active pulmonary tuberculosis confirmed 
by acceptable clinical, X-ray or laboratory studies, showing 
active pulmonary tuberculosis, or by findings of active 
tuberculosis based on acceptable hospital observation or 
treatment.  As the preponderance of the evidence is against 
the presence of current, active pulmonary tuberculosis, 
service connection is not established. 

Chronic Arthritis, Claimed as Rheumatism 

There is no favorable evidence of record that arthritis, 
claimed as rheumatism, had onset in service.  After service, 
non-VA medical records document a diagnosis of chronic 
arthritis in 1947.  And there is no competent medical 
evidence documenting or attributing post-service arthritis to 
an injury sustained in service or disease contracted in 
service.  On the basis of the record, the preponderance of 
the evidence is against a finding that arthritis was 
affirmatively shown to have onset in service or that 
arthritis was manifested to a compensable degree within one 
year after separation from service or that arthritis is 
otherwise related to service. 

Essentially, the claim fails because there is no medical 
evidence of in-service incurrence of arthritis and no medical 
evidence of a nexus between arthritis, first shown post-
service, and an in-service injury or disease. 

Hearing Loss, Loss of Vision, a Condition Manifested by Loss 
of Memory, Loss of Sleep, and Loss of Appetite

Where the determinative issue involves a medical diagnosis of 
a current disability, competent medical evidence is required 
to support the claim.  While the veteran is competent to 
testify about symptoms of hearing loss, loss of vision, loss 
of memory, loss of sleep, and loss of appetite, his testimony 
does not constitute medical evidence of current disability 
because a layperson is not competent to offer a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of current disability, supported by competent 
medical evidence, the preponderance of the evidence is 
against the claims for loss of hearing, loss of vision, and a 
condition manifested by loss of memory, loss of sleep, and 
loss of appetite. 
Summary

In the absence of competent medical evidence of current 
disabilities or evidence that arthritis may be associated 
with service, neither a VA examination nor a medical opinion 
is required under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4).

After a review of all the evidence of record and the reasons 
articulated, the Board concludes that the benefit-of-the-
doubt rule does not apply because the preponderance of the 
evidence is against the claims.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for pulmonary tuberculosis is denied. 

Service connection for chronic arthritis, including 
rheumatism, is denied. 

Service connection for hearing loss is denied. 

Service connection for loss of vision is denied. 

Service connection for a condition manifested by loss of 
memory, loss of sleep, and loss of appetite is denied. 

____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



